On Motion for Rehearing.
HYDE, J.
It is contended on behalf of defendant, (respondent in cause No. 42499 and appellant in cause No. 42547) that the exception in Section 52, of the Land Trust Act as to suits pending at the time the Act took effect, applied only to suits on tax bills not more than four years delinquent. It is argued from this premise that the requirements of Sections 4, 10, 14 and 20 of the Act apply to these two suits so that it was necessary for the plaintiffs therein to bring an action on their tax bills (then more than four years delinquent) under Section 10 within two years after the Act became effective (consolidating- or merging these pending suits therein) or consolidate these suits with an action brought by the collector within that time. Since no such suit was brought by the collector within that time, plaintiffs herein could have had only the first alternative.
*994However, we cannot construe the exception in Section 52 so narrowly. This Section in the original 1943 Act (Laws 1943, p. 1062), down to the repealing clause, was as follows: “This act shall not affect or infringe upon any of the provisions of Article 22, Chapter 74, Revised Statutes of Missouri, 1939, but shall be in addition to and supplementary of the provisions of such Article, nor shall it infringe upon or affect the provisions of any special charter or the provisions of the general law relating to taxation and the collection of delinquent and back land taxes not four (4) years or more delinquent and not specifically provided for in this act.” The 1945 amendment (Laws 1945, p. 1771) inserted immediately after the part above quoted, the following: “Except, however, that all suits to collect any delinquent tax bills alleged to be a lien against any parcel of real estate pending at the time this Act takes effect may be prosecuted by the parties thereto to judgment- and sale, but not after a petition is filed against such parcel of real estate under and pursuant to the provisions of this Act.” (Our italics.)
¥e think that by the words “all suits to collect any delinquent tax bills”, the Legislature meant by this amendment exactly what it said, that is all pending suits, no matter how long pending, on any delinquent tax bills, no matter how long delinquent, were excepted; and that such an all inclusive exception of suits, pending at the time the Act became effective, cannot be limited by what was in Section 52 prior to the time this exception was put into it by this amendment.
Defendant’s construction of the Act would have been correct, as it was originally enacted. However, before the two year period from the effective date of the 1943 Act expired, the exception to save pending suits was made by the 1945 Amendment which became effective within that time because enacted with an emergency clause. Our conclusion' and ruling is that suits on special tax bills, pending at the time the 1943 Act became effective, were included in this exception, made by the 1945 Amendment, regardless of time the tax bills sued on were delinquent.
Of course, this does not mean, as defendant fears, that the Land Trust Act will become only an alternative remedy. It is the exclusive remedy for all taxes and tax bills four years or more delinquent, with one exception that applies only to the past and cannot apply to the future. The only exception is to suits pending at the time the Act became effective in 1943. Even these could be barred by being included in a suit brought by the collector or by being consolidated with a suit under the Act at any time on motion of the collector or any interested party, or by the plaintiff therein filing an answer in the ease. Moreover, even without such action, these pending suits would be completely barred by a sale under a final judgment and sale in a suit under the Act in which the plaintiffs failed to file answer. The only way such excepted pending suits could proceed to final judgment *995is when no suit under the Act has been brought as to the land upon which they seek to establish a tax lien or where as here, such a suit is dismissed without proceeding to final judgment and sale. When .all suits pending on the effective date of the Act are disposed of there will remain no exception at all and the only method of procedure for future tax claims will he that provided by Sections 10, 14 and 20 of the Land Trust Act.
The motion for rehearing is overruled.
All concur.